Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on March 15, 2021.  Claims 38-41, 45-48 have been canceled without prejudice. Claims 35, 42, 49, 50 have been amended.  Claims 35-37, 42-44, 49, 50 are pending and an action on the merits is as follows. 

	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-37, 42-44, 49, 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claim amendments incorporated the limitation that the separate smart device and the smart cooking appliance communicate wirelessly “using a cellular telephony network”. Fig 9 shows a smartphone (50) that downloads the smart appliance cooking app (52), has a camera to capture and decode a package QR code to display a web browser at a remote server (37) to search recipes and “Device 50 uses a wireless connection to control the cooking apparatus 9. Examples of wireless connections include Bluetooth® or 802.11 WIFI connection” [[0059]]. The office could not locate in the specification that the Inventors had possession of “using a cellular telephony network” at the time the application was filed. Original claims and previous claim amendments of the instant application include “smart device is capable of communicating with the smart cooking appliance using cellular telephony” which is not the same as using a cellular telephony network. Parent applications 14/875,412 and 13/801,983 both fail to show possession of “using a cellular telephony network” at the time the applications were filed.  The Applicant 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-37, 42-44, 49, 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koo et al (US 20140295822) in view of Memeda et al (US 20110075045).
Re 35, Koo discloses a system for cooking using a smart cooking appliance (140) and a separate smart device (130) (fig 1) comprising: the separate smart device having a smart device data transceiver (240) capable of communicating with the smart cooking appliance, the separate 
Re 42, Koo discloses a system for cooking comprising: a separate smart device (130), the separate smart device capable of wirelessly communicating (240) information corresponding to a plurality of cooking settings to a smart cooking appliance and capable of making voice calls with other separate smart devices, the separate smart device having a protective enclosure that allows the separate smart device to be moved with reduced risk of damage, a speaker contained within the protective enclosure, a microphone contained within the protective enclosure, a smart device 

Re 49, Koo discloses a smart cooking appliance (140) comprising: a cooking element (360), a processor (310), a receiver (340) electrically connected to the processor capable of wirelessly communicating with a separate smart device and capable of receiving instructions from the separate smart device regarding setting of the cooking element, wherein the smart device is capable of communicating with the smart cooking appliance and capable of wirelessly downloading a plurality of different software applications, one or more of the downloadable software applications allowing the separate smart device to add capabilities to itself for controlling the smart cooking appliance, and one or more of the downloadable software applications allowing the separate smart device to perform functions unrelated to controlling the smart cooking appliance, wherein the smart device is designed to execute the one or more of the downloadable software applications for controlling the smart cooking appliance and the one or 

Re 50, Koo discloses a smart cooking appliance (140)comprising: a housing containing a controllable cooking element (360) for cooking food, the housing supporting at least one manually actuatable input device (350) for manually inputting one or more cooking settings, the cooking housing containing a processor (310) capable of receiving information corresponding to a plurality of cooking settings sent to the cooking apparatus wirelessly from a separate smart device (130); and the processor connected to the controllable cooking element for controlling the cooking element in response to the information corresponding to a plurality of cooking settings, wherein the separate smart device is capable of wirelessly communicating information corresponding to a plurality of cooking settings to the smart cooking appliance and is capable of making voice calls with other separate smart devices, the separate smart device having a protective enclosure that allows the separate smart device to be moved with reduced risk of damage, a speaker contained within the protective enclosure, a microphone contained within the protective enclosure, a smart device data transceiver contained within the protective enclosure capable a smart device processor capable of controlling the smart cooking appliance via sending messages through the smart device data transceiver and capable of communication with other smart devices to enable voice calls between separate smart devices (par 23-27).

However, Memeda discloses a cellular phone (21) communicating a recipe parameters [[0126, 131]] with a microwave oven (12) over a communications network not limited in any particular manner, and may be, for example, the Internet, an intranet, extranet, LAN, ISDN, VAN, CATV communications network, virtual dedicated network (virtual private network), telephone line network, mobile communications network, or satellite communications network. The transfer medium which makes up the communications network is not limited in any particular manner, and may be, for example, wired line, such as IEEE 1394, USB, electric power line, cable TV line, telephone line, or ADSL line; or wireless, such as infrared radiation (IrDA, remote control), Bluetooth (Registered Trademark), 802.11 wireless, HDR, mobile telephone network, satellite line, or terrestrial digital network [[0148, 0225, 0226, 0533]]. 
Re 36, 43, wherein the separate smart device includes a display screen and the display screen is capable of displaying a recipe having one or more cooking settings (Fig 4, par 31, 38).
Re, 37, 44, wherein the cooking instruction sent to the smart cooking appliance corresponds to the recipe displayed on the display screen (par 40-43).

Re 35-37, 42-44, 49, 50 Given the teachings of Memeda, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wireless communication between the smart device and the smart cooking appliance of Koo with using a cellular telephony network.
Doing so would allow the smart device and smart cooking appliance to communicate at a distances larger than a few meters.


Response to Arguments
Applicant’s arguments, see remarks, filed March 15, 2021, with respect to the rejections of claims 35-37, 42-44, 49, 50 under 35 USC 102(e) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Memeda et al (US20110075045) as described above. Memeda discloses a cellular phone (21) communicating a recipe parameters [[0126, 131]] with a microwave oven (12) over a communications network not limited in any particular manner, and may be, for example, the Internet, an intranet, extranet, LAN, ISDN, VAN, CATV communications network, virtual dedicated network (virtual private network), telephone line network, mobile communications network, or satellite communications network. The transfer medium which makes up the communications network is not limited in any particular manner, and may be, for example, wired line, such as IEEE 1394, USB, electric power line, cable TV line, telephone line, or ADSL line; or wireless, such as infrared radiation (IrDA, remote control), Bluetooth (Registered Trademark), 802.11 wireless, HDR, mobile telephone network, satellite line, or terrestrial digital network [[0148, 0533]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887